            Case 6:20-cv-00600-ADA Document 28 Filed 10/27/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

TELEPUTERS, LLC,                                 §
                                                 §
                   Plaintiff,                    §
                                                 §
       v.                                        §
                                                         NO. 6:20-CV-00600
                                                 §
ORACLE CORPORATION AND SUN                       §
MICROSYSTEMS, INC.,                              §
                                                 §
                   Defendants.
                                                 §


      JOINT MOTION FOR EXTENSION OF TIME TO FILE JOINT PROPOSED
                         PROTECTIVE ORDER

       Plaintiff Teleputers, LLC and Defendants Oracle Corporation and Sun Microsystems, Inc.

(collectively, “Parties”) bring this joint motion to extend the deadline to file a proposed Protective

Order. The parties are actively negotiating the Proposed Protective Order and respectfully request

an additional two weeks, up to and including November 11, 2020, to submit the Order, in an effort

to greatly narrow or eliminate disputes.

       WHEREFORE, the Parties respectfully request that the Court enter an order extending the

deadline to file a Joint Proposed Protective Order from October 28, 2020 to November 11, 2020.
       Case 6:20-cv-00600-ADA Document 28 Filed 10/27/20 Page 2 of 3




Dated: October 27, 2020             Respectfully submitted,

                                    /s/ Melissa R. Smith
                                    Melissa R. Smith
                                    State Bar No. 24001351
                                    GILLAM & SMITH, LLP
                                    303 South Washington Avenue
                                    Marshall, Texas 75670
                                    Telephone: (903) 934-8450
                                    Facsimile: (903) 934-9257
                                    Email: melissa@gillamsmithlaw.com

                                    Jared Bobrow
                                    CA Bar No. 133712
                                    ORRICK, HERRINGTON & SUTCLIFFE LLP
                                    1000 Marsh Road
                                    Menlo Park, California 94025-1015
                                    Telephone: (650) 614-7405
                                    Facsimile: (650) 614-7401
                                    Email: jbobrow@orrick.com

                                    Counsel for Defendants

                                    /s/ M. Scott Fuller
                                    M. Scott Fuller
                                    Texas Bar No. 24036607
                                    sfuller@ghiplaw.com
                                    Thomas G. Fasone III
                                    Texas Bar No. 00785382
                                    tfasone@ghiplaw.com
                                    GARTEISER HONEA, PLLC
                                    119 W. Ferguson Street
                                    Tyler, Texas 75702
                                    Telephone: (903) 705-7420
                                    Facsimile: (888) 908-4400

                                    Raymond W. Mort, III
                                    Texas State Bar No. 00791308
                                    raymort@austinlaw.com
                                    THE MORT LAW FIRM, PLLC
                                    100 Congress Ave, Suite 2000
                                    Austin, Texas 78701
                                    Tel/Fax: (512) 865-7950

                                    Counsel for Plaintiff
          Case 6:20-cv-00600-ADA Document 28 Filed 10/27/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on October 27, 2020, a copy of the foregoing was

served electronically, via CM/ECF, on all counsel of record who are deemed to have consented to

such service under the Court’s local rules. Any other counsel of record will be served via facsimile

and certified mail, return receipt requested.


                                                By: /s/ Melissa R. Smith
                                                    Melissa R. Smith
